Title: From George Washington to George Augustine Washington, 26 November 1784
From: Washington, George
To: Washington, George Augustine



Dear George,
Mount Vernon Novr 26th 1784

I have received two letters from you at Barbadoes, & three from Burmuda. The last informing me of your intention to embark for Charleston, which I much approve of.
I have not wrote to you since you left Mount Vernon, first because I did not know where to direct to you & next because I was on the Western waters when your first letters from Burmuda came to this place. My best wishes however have constantly attended you; and such aids of fresh provisions & other articles would have been sent you, as you appear to have stood in need of, had I returned in time from the back Country, & could have met with any conveyance.
I flatter myself the eruption in your Neck—the Season which followed—your voyage to South Carolina—and stay there the Winter, will restore you to health—Your friends sincerely wish it, but none more than myself. March is a disagreeable Month to travel in, either by Land or Water, I think therefore you had better let it pass over before you commence your Journey for this place.
I am just returned from Richmond, where I saw Fanny Bassett. She has not escaped the Fall fever (which has been very prevalent in all parts of Virginia & indeed in the neigbouring States also)—but she was pretty well at the time I left her; and will, as soon as her father can be spared from the Assembly, come up here & stay with Mrs Washington. In my way up I saw (at Fredericksburgh) Colo. Ball who informed me that your Sister was well—She has lost one, & got another Child lately, a boy; Your father, Mother, and family were well a few days ago—My Brother John & family who came from Berkeley a few days since, brought this acct—Bushrod, who I left at Richmond, is also well.
The Marquis La Fayette with whom I was at Richmond & with whom I returned on Wednesday last, is now here; but sets out on Monday next on his return to France; via New York. He is in good health, and speaks of you affectionately.

I would gladly send the cloathing you require, if there was any direct way of doing it; but this not being likely, you had better get a fresh supply—and for this and other purposes for which you may want money (as I presume your finances must, by this, have run low) I have requested my namesake Colo. Wm Washington to obtain you a credit & I will see it answered. I am much hurried in dispatching many letters before the Marquis leaves this which, and having few things interesting to add I must conclude—Mrs Washington, Mrs Stuart and the little folks are all well at this time tho’ most of them have been Sick—they all cordially join in best wishes for your perfect restoration to health & your friends with Dr George Yr Most Affecte

Go: Washington

